Citation Nr: 0615379	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty in the military from 
January 1948 to January 1952.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran's claims file subsequently was transferred to the 
RO in Philadelphia, Pennsylvania, since he relocated, and 
that office forwarded the appeal to the Board.


REMAND

When filing his substantive appeal (VA Form 9) in March 2003, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board.  This type of hearing is often 
referred to as a Travel Board hearing.  He also wrote, 
adjacent to this, that he wanted a hearing at the RO before a 
local decision review officer (DRO).  The veteran 
subsequently elected to have an informal conference with a 
DRO, rather than a formal hearing before the DRO, which was 
held in February 2004.  Nonetheless, the veteran has 
repeatedly continued to request a hearing before a VLJ at the 
RO.  In a hearing request sheet attached to a September 2003 
VA Form 9, the veteran requested a video-conference hearing 
before a VLJ.  Whereas a contemporaneous letter from the 
veteran's representative indicates the veteran still 
preferred a Travel Board hearing.  And more recently in 
February 2006, the veteran's representative again indicated 
the veteran wants a Travel Board hearing, if one were to be 
scheduled.  Therefore, the veteran must be scheduled for a 
Travel Board hearing prior to deciding his appeal.  
See 38 C.F.R. §§ 20.700, 20.704 (2005).



Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center (AMC)) for the following development and 
consideration:

Schedule the veteran for a Travel Board 
hearing at the next available 
opportunity.  Notify him of the date, 
time and location of his hearing and 
place a copy of the letter in his claims 
file.  If he changes his mind and decides 
not to have a hearing before the Board, 
also document this in the record.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

